Title: From George Washington to Major General John Sullivan, 20 September 1778
From: Washington, George
To: Sullivan, John


          
            Dr sir
            Fredericksburg Septr 20: 1778
          
          I this Morning received your favor of the 17 Instant with the Letters to which it refers. your last favor was misdated as you suppose—and will be altered agreable to your request. By a New York paper of the 17th, it appears that Admiral Biron arrived the preceding day, with the princess Royal of 90 Guns & the Colloden of 74—His whole fleet has now got in except the ship that put back to portsmouth. I am Dr sir with great regard & esteem Yr Most Obedt sert
          
            Go: Washington
          
        